Exhibit 10.1    



SECOND AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT


This Second Amendment and Limited Waiver (“Agreement”) to Credit Agreement is
entered into as of November 15, 2012 (the “Second Amendment Effective Date”), by
and among DIAL GLOBAL, INC. (f/k/a WESTWOOD ONE, INC.), a Delaware corporation
(the “Borrower”), and the Lenders party hereto.
RECITALS
WHEREAS, reference is made to that certain Credit Agreement, dated as of
October 21, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used but not defined
herein have the meanings given to such terms in the Credit Agreement), by and
among the Borrower, the Lenders, the L/C Issuer, General Electric Capital
Corporation, as administrative agent and collateral agent for the Lenders and
the L/C Issuers (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”) and ING Capital LLC, as
syndication agent.
WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
it may have failed to comply with (i) the covenants set forth in Sections 5.1,
5.2 and 6.1(b) of the Credit Agreement and the Second Lien Credit Agreement with
respect to the Fiscal Quarter ended September 30, 2012, and (ii) the notice
requirements in Section 6.2 of the Credit Agreement and the Second Lien Credit
Agreement with respect the covenant violations described in clause (i) above,
which non-compliance, in each case of clauses (i) and (ii), would give rise to
Events of Default under Sections 9.1(c) and 9.1(d) of the First Lien Credit
Agreement as of September 30, 2012 (together, the “Anticipated Defaults”);
WHEREAS, the Borrower has requested that the Lenders grant a limited waiver with
respect to the Anticipated Defaults;
WHEREAS, the Lenders have agreed to waive the Anticipated Defaults for a limited
period upon the terms and subject to the conditions set forth herein, including
the amendment of the Credit Agreement described below;
WHEREAS, the Borrower and the Lenders have agreed to amend the Credit Agreement
to require certain additional reporting from the Borrower and impose certain
additional limitations on assignments, upon the terms and subject to the
conditions set forth herein;
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
Section 1.Section References. Unless otherwise expressly stated herein, all
Section references herein shall refer to Sections of the Credit Agreement.

CH1 7187487v.3

--------------------------------------------------------------------------------



Section 2.    Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement is
hereby amended as of the Second Amendment Effective Date as follows:
2.1    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition of “October 2012 Projections” in the appropriate
alphabetical order:
““October 2012 Projections” has the meaning specified in Section 6.1(k).”
2.2    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition of “Second Amendment” in the appropriate alphabetical
order:
““Second Amendment” means that certain Second Amendment and Limited Waiver to
the Credit Agreement dated as of November 15, 2012, by and among the Borrower
and the Lenders party thereto.”
2.3    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition of “Second Amendment Effective Date” in the appropriate
alphabetical order:
““Second Amendment Effective Date” means November 15, 2012.”
2.4    Section 6.1 of the Credit Agreement is hereby amended by adding new
clauses (k) through (n) thereto as follows:
“(k)    Weekly Statements of Cash Flow. No later than the first Tuesday
following the end of each calendar week ending after the Second Amendment
Effective Date, a statement of cash flows for the immediately preceding calendar
week, setting forth in comparative form the cash flow projections for the
corresponding week contained in the Dial Global Lender Presentation dated
October 2012 presented to the Lenders on October 30, 2012 (the “October 2012
Projections”) together with a discussion of variances therefrom, all in form and
scope reasonably acceptable to the Administrative Agent and certified by a
Responsible Officer of the Borrower.
(l)    Weekly Pacing Reports. No later than the first Tuesday following the end
of each calendar week ending after the Second Amendment Effective Date, a pacing
report with respect to projected advertising bookings for each month within
which the weekly report falls and the two (2) immediately succeeding months,
setting forth in comparative form the same information for the corresponding
months of the preceding fiscal year together with a discussion of variances
therefrom, all in form and scope

2



--------------------------------------------------------------------------------



reasonably acceptable to the Administrative Agent and certified by a Responsible
Officer of the Borrower.
(m)    Revenue Analyses. As soon as available, and in any event within
forty-five (45) days after the end of the first three (3) fiscal quarters of
each fiscal year beginning with the fiscal quarter ending on March 31, 2013 and
sixty (60) days after the end of each fiscal year, beginning with the fiscal
year ending December 31, 2012, an internal operating analysis of revenue and
profitability by program and/or contract and category for the four (4)
immediately preceding fiscal quarters, setting forth in comparative form the
same information for the four-quarter period ending one (1) year prior thereto
together with a discussion of variances therefrom, all in form and scope
reasonably acceptable to the Administrative Agent and provided by a Responsible
Officer of the Borrower; provided that, no later than five (5) Business Days
after the Second Amendment Effective Date, the Borrower shall deliver an
internal operating analysis of revenue and profitability by program and/or
contract and category for the three fiscal (3) quarters ended September 30,
2012, setting forth in comparative form the same information for the three
fiscal (3) quarters ended September 30, 2011, all in form and scope reasonably
acceptable to the Administrative Agent and provided by a Responsible Officer of
the Borrower.


(n)    Upfront Selling Season Reports. No later than five (5) Business Days
after the Second Amendment Effective Date, a report showing projected
advertising bookings for the 2013 broadcast calendar year by quarter and, on the
first Tuesday of each calendar week thereafter, an update to such report, in
form and scope reasonably acceptable to the Administrative Agent and provided by
a Responsible Officer of the Borrower, it being agreed that the Borrower shall
not be required to provide any such updated reports during or after the second
week of February, 2013.


2.5    Section 11.2(g) of the Credit Agreement is hereby amended by (i) deleting
the “and” immediately prior to subclause (G) thereof, (ii) deleting the period
at the end of subclause (G) thereof and substituting “; and” therefor and (iii)
adding a new subclause (H) thereto as follows:
“(H)    any assignment of Term Loans to an Affiliated Lender during the Waiver
Period (as defined in the Second Amendment) shall be subject to the prior
written consent of the Second Lien Agent.”


Section 3.    Limited Waiver.
3.1    Solely during the Waiver Period (as defined below) and not at any other
time, the Lenders hereby agree to temporarily waive the Anticipated Defaults and
the right to accelerate the Obligations as a result thereof. During the Waiver

3



--------------------------------------------------------------------------------



Period, the Anticipated Defaults shall be deemed not to have occurred or be
continuing, and the Administrative Agent and the Lenders shall have no right to
enforce rights or exercise remedies with respect to the Anticipated Defaults.
The waivers provided pursuant to the terms of this Agreement shall automatically
and without further action or notice by any party expire on the Limited Waiver
Termination Date (as defined below).
3.2    No waiver provided herein shall remain in effect after the Limited Waiver
Termination Date. Upon the Limited Waiver Termination Date, the Anticipated
Defaults shall be deemed to be Events of Default in full force and effect,
having occurred as of September 30, 2012 and continuing uninterrupted thereafter
for all purposes, including, without limitation, for purposes of calculating and
charging default interest under Section 2.9(c) of the Credit Agreement, and the
Administrative Agent and the Lenders shall retain all of the rights and remedies
related thereto. This Agreement shall not have the effect of tolling or
extending any applicable cure period beyond the period that would have applied
absent this Agreement. Nothing in this Agreement shall be deemed to constitute a
waiver by the Administrative Agent or the Lenders of any Default, whether now
existing or hereafter arising, or of any right or remedy the Administrative
Agent or the Lenders may have under any of the Loan Documents or applicable law,
except to the extent expressly set forth herein, nor shall the Lenders’
execution and delivery of this Agreement establish a course of dealing among the
Lenders and the Borrower or in any way obligate the Lenders to hereafter provide
any further waiver of any kind, to provide any further time prior to the
enforcement of their rights or to provide any other financial accommodations to
or on behalf of the Borrower or any other Loan Party.
3.3    Notwithstanding anything to the contrary herein, the Lenders do not now
waive, nor do they agree that they will waive in the future, any further Default
or Event of Default. Neither this Agreement nor any course of dealing or delay
or failure of the Lenders in exercising any right, remedy, power or privilege
under or in connection with any Event of Default shall affect any other or
future exercise thereof or the existence of any other right, remedy, power or
privilege, except to the extent expressly set forth herein; nor shall any single
or partial exercise of any such right, remedy, power or privilege or any
abandonment or discontinuance of the steps to enforce any such right, remedy,
power or privilege (pursuant to this Agreement or otherwise) preclude any
further exercise thereof or of any other right, remedy, power or privilege,
except to the extent expressly set forth herein.
For the purposes hereof,
“Limited Waiver Termination Date” means the earliest to occur of:
(i) 5:00 p.m. (New York city time) on Friday, December 14, 2012; or
(ii) the date on which a Limited Waiver Termination Event occurs.

4



--------------------------------------------------------------------------------



“Limited Waiver Termination Event” means any of the following:
(i) the occurrence of any Event of Default or Default other than the Anticipated
Defaults;
(ii) any representation or warranty made by the Borrower in connection this
Agreement shall prove to be false in any material respect (but in all respects
if such representation is qualified by “material” or “Material Adverse Effect”)
as of the date when made;
(iii) the failure of the Borrower to comply with Sections 6.1(b) or 6.1(d) of
the Credit Agreement on or before 5:00 p.m. (New York City time) on Monday,
November 19, 2012; or
(iv) the expiration of the “Waiver Period” under and as defined in the Second
Lien Limited Waiver.
“Waiver Period” means the period beginning on the Second Amendment Effective
Date and ending on the Limited Waiver Termination Date.
Section 4.    Conditions Precedent. The effectiveness of this Agreement is
subject to the following conditions precedent:
4.1    The Administrative Agent shall have received each of the following:
(a)    Agreement. This Agreement, duly executed and delivered by each Loan Party
and the Required Lenders; and
(b)    Second Lien Amendment and Waiver. (i) A copy of the amendment and waiver
to the Second Lien Credit Agreement entered into by the Loan Parties and each of
the Second Lien Lenders in the form attached hereto as Exhibit A (the “Second
Lien Limited Waiver”) and (ii) evidence satisfactory to the Administrative Agent
that such amendment and waiver has been executed and delivered and is in full
force and effect on or prior to the Second Amendment Effective Date.
4.2    The interest payment in the amount of $3,107,555.55 due on November 9,
2012 shall have been paid in full in cash to the Agent for the benefit of the
Lenders.
Section 5.    Representations and Warranties; Reaffirmation of Grant. Each Loan
Party hereby represents and warrants to the Administrative Agent and the Lenders
that, as of the Second Amendment Effective Date immediately after giving effect
to this Agreement, (a) all representations and warranties of the Loan Parties
set forth in the Credit Agreement and in any other Loan Document are true and
correct in all material respects (but in all respects if such representation or
warranty is qualified by “material” or “Material

5



--------------------------------------------------------------------------------



Adverse Effect”) on and as of the Second Amendment Effective Date to the same
extent as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”) on and as of such earlier
date, (b) no Default or Event of Default has occurred and is continuing, (c) the
Credit Agreement (as amended by this Agreement) and all other Loan Documents are
and remain legally valid, binding obligations of the Loan Parties, enforceable
against each such Loan Party in accordance with their respective terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability, (d) each of the Loan Documents to which
such Loan Party is a party pursuant to which a Lien has been granted in favor of
the Administrative Agent and all of the Collateral described therein do and
shall continue to secure the payment of all Obligations as set forth in such
respective Loan Documents and (e) all contracts that generated more than 5% of
the consolidated total revenue of the Borrower and its Subsidiaries for the four
quarter period ending on September 30, 2012 have been provided to the
Administrative Agent. Each Loan Party that is a party to the Guaranty and
Security Agreement or any of the Loan Documents pursuant to which a Lien has
been granted in favor of the Administrative Agent hereby reaffirms its grant of
a security interest in the Collateral to the Administrative Agent for the
ratable benefit of the Secured Parties, as collateral security for the prompt
and complete payment and performance when due of the Obligations.
Section 6.    Release; Covenant Not to Sue; Acknowledgement.
6.1    Each Loan Party hereby absolutely and unconditionally releases and
forever discharges the Administrative Agent, each L/C Issuer, each Lender and
each of their respective Related Persons (each a “Released Party”), from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which any Loan Party has had, now has or has made
claim to have against any such person for or by reason of any act, omission,
matter, cause or thing whatsoever in connection with the Credit Agreement
arising from the beginning of time to and including the Second Amendment
Effective Date, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. It is the intention of each Loan Party in
providing this release that the same shall be effective as a bar to each and
every claim, demand and cause of action specified in the immediately preceding
sentence. Each Loan Party acknowledges that it may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to such claims, demands, or causes of action and agree that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts. Each Loan Party understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other

6



--------------------------------------------------------------------------------



proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.
6.2    Each Loan Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Loan Party pursuant to the above release. If any Loan Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, each Loan Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by such Released Party as a result of such
violation.
6.3    Each Loan Party represents and warrants that, to its knowledge, there are
no liabilities, claims, suits, debts, liens, losses, causes of action, demands,
rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, which any Loan Party may have
or claim to have against any Released Party arising with respect to the
Obligations, the Credit Agreement, this Agreement or any other Loan Document.


6.4    Each Released Party agrees that nothing set forth in this Section 6 is
intended to, nor shall anything set forth in this Section 6 be construed to,
terminate any contractual obligations of the Released Parties to the Loan
Parties under the Credit Agreement or the other Loan Documents, which shall
remain in full force and effect.
Section 7.    Survival. All representations and warranties made in this
Agreement or any other Loan Document shall survive the execution and delivery of
this Agreement, and no investigation by the Administrative Agent or the Lenders
shall affect the representations and warranties or the right of the
Administrative Agent and the Lenders to rely upon them.
Section 8.    Reference to Agreement. The Credit Agreement is hereby amended so
that any reference in the Loan Documents to the Credit Agreement, whether direct
or indirect, shall mean a reference to the Credit Agreement as amended hereby.
This Agreement shall constitute a Loan Document under the Credit Agreement.
Section 9.    Costs and Expenses of the Administrative Agent. The Borrower shall
pay on demand all reasonable out-of-pocket and documented costs and expenses of
the Administrative Agent (including the reasonable fees, costs and expenses of
counsel to the Administrative Agent) incurred in connection with the
preparation, execution and delivery of this Agreement, but only to the extent
required pursuant to Section 11.3 of the Credit Agreement.

7



--------------------------------------------------------------------------------



Section 10.    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
STATE OF NEW YORK.
Section 11.    Execution. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier (or electronic
mail (in PDF format)) shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 12.    Limited Effect. This Agreement relates only to the specific
matters expressly covered herein, shall not be considered to be a waiver of any
rights, claims or remedies any Lender may have under the Credit Agreement or
under any other Loan Document (except as expressly set forth herein) or under
applicable law, and shall not be considered to create a course of dealing or to
otherwise obligate in any respect any Lender to execute similar or other
amendments or grant any waivers under the same or similar or other circumstances
in the future.
Section 13.    Ratification by Guarantors. Each of the Guarantors acknowledges
that its consent to this Agreement is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Agreement and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Agreement, such
Guarantor’s guaranty under the Guaranty and Security Agreement shall remain in
full force and effect without modification thereto and (ii) nothing herein shall
in any way limit any of the terms or provisions of such Guarantor’s guaranty or
any other Loan Document executed by such Guarantor (as the same may be amended
from time to time), all of which are hereby ratified, confirmed and affirmed in
all respects. Each of the Guarantors hereby agrees and acknowledges that no
other agreement, instrument, consent or document shall be required to give
effect to this section. Each of the Guarantors hereby further acknowledges that
the Borrower, the Administrative Agent and any Lender may from time to time
enter into any further amendments, modifications, terminations and/or waivers of
any provisions of the Loan Documents without notice to or consent from such
Guarantor and without affecting the validity or enforceability of such
Guarantor’s guaranty or giving rise to any reduction, limitation, impairment,
discharge or termination of such Guarantor’s guaranty.
Section 14.    Amendment to Intercreditor Agreement. The Lenders hereby
authorize and direct the Administrative Agent to enter into an amendment to the
Intercreditor Agreement in substantially the form attached hereto as Exhibit B.


[signature pages follow]

8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


DIAL GLOBAL, INC. (f/k/a WESTWOOD ONE, INC.),
as Borrower


By:    /S/ SPENCER BROWN                    
    Name: Spencer Brown
    Title: Chief Executive Officer




WESTWOOD ONE PROPERTIES, INC.,
WESTWOOD ONE STATIONS - NYC, INC.,
WESTWOOD ONE RADIO, INC.,
WESTWOOD ONE RADIO NETWORKS, INC.,
WESTWOOD NATIONAL RADIO CORPORATION,
VERGE MEDIA COMPANIES, LLC,
VERGE MEDIA GROUP HOLDINGS, INC,.
VERGE MEDIA INTERMEDIATE HOLDINGS, INC.,
VERGE MEDIA, INC.,
VERGE MEDIA SOLUTIONS, LLC,
EXCELSIOR RADIO NETWORKS, LLC,
EXBT, LLC,
DIAL COMMUNICATIONS GLOBAL MEDIA, LLC,
EXCELSIOR NETWORK GROUP, LLC,
RDG EXCELSIOR HOLDINGS, LLC,
EXCELSIORTM, INC.,
EXCELSIOR MEDIA NETWORKS, LLC,
JPN, LLC,
EXCELSIOR RADIO NETWORK VENTURES, LLC,
EXCELSIOR RADIO HOLDINGS, LLC,
EXCELSIOR MEDIAAMERICA, INC.,
DG RADIO NETWORKS, LLC,
AMERICAN COMEDY NETWORK, LLC, and
GORADIO, LLC,
as Guarantors


By:    /S/ SPENCER BROWN                    
         Name: Spencer Brown     
        Title: Chief Executive Officer






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


GENERAL ELECTRIC CAPITAL CORPORATION, as First Lien Agent

By:    /S/ ELLEN D. WEAVER    
    Name: Ellen D. Weaver
    Title:    Duly Authorized Signatory
 




 
 
 



Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------




GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender


By:    /S/ ELLEN D. WEAVER    
    Name: Ellen D. Weaver
    Title:    Duly Authorized Signatory





 
 
 





Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------




Global Leveraged Capital Credit Opportunity Fund I, as Lender

Global Leveraged Capital Management, LLC, as Collateral Manager




By:    /S/ AVIN DWIVEDY     
Name: Avin Dwivedy    
Title:    Principal



 
 
 





Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------




HERCULES TECHNOLOGY II, L.P., as a Lender

By:    Hercules Technology SBIC Management, LLC, its
General Partner
By:    Hercules Technology Growth Capital, Inc., its
Manager
By:    /S/ K.NICHOLAS MARTITSCH    
    Name: K. Nicholas Martitsch    
Title: Associate General Counsel

 
 
 





Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------




HERCULES TECHNOLOGY III, L.P., as a Lender

By:    Hercules Technology SBIC Management, LLC, its
General Partner
By:    Hercules Technology Growth Capital, Inc., its
Manager
By:    /S/ K.NICHOLAS MARTITSCH    
    Name: K. Nicholas Martitsch    
Title: Associate General Counsel



 
 
 





Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------




Special Situations Investing Group, Inc., as a Lender




By:    /S/ ROBERT G. FRAHM III     
Name: Robert G. Frahm III
Title:    Authorized Signatory



 
 
 





Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------




ING Capital LLC, as a Lender




By:    /S/ STEPHEN M. NETTLER     
Name: Stephen M. Nettler    
Title:    Managing Director

 
 
 





Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------




Royal Bank of Canada, as a Lender




By:    /S/ LESLIE P. VOWELL     
Name: Leslie P. Vowell    
Title:    Attorney-in-Fact



 
 
 





Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------




WhiteHorse IV Ltd, as a Lender


By: WhiteHorse Capital Partners, L.P.
Title Investment Manager


By: WhiteRock Asset Advisors, LLC
Title General Partner
        
By:    /S/ JARRED WORLEY     
    Name: Jarred Worley        
Title:    Manager





 
 
 





Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------




As a lender






Flagship CLO V
By: Deutsche Investment Management Americas, Inc.
(as successor in interest to Deutsche Asset Management, Inc.),
As Collateral Manager




By:    /S/ ERIC S. MEYER    
    Eric S. Meyer, Managing Director








By:    /S/ ABDOULAYE THIAM    
Name:    Abdoulaye Thiam
Title:    Vice President

 
 
 





Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------




As a lender






Flagship CLO VI
By: Deutsche Investment Management Americas, Inc.
As Collateral Manager




By:    /S/ ERIC S. MEYER    
    Eric S. Meyer, Managing Director








By:    /S/ ABDOULAYE THIAM    
Name:    Abdoulaye Thiam
Title:    Vice President





 
 
 





Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------




As a lender






DWS Floating Rate Fund
By: Deutsche Investment Management Americas, Inc.
Investment Advisor




By:    /S/ ERIC S. MEYER    
    Eric S. Meyer, Managing Director








By:    /S/ ABDOULAYE THIAM    
Name:    Abdoulaye Thiam
Title:    Vice President



 
 
 





Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------




EXHIBIT A
Second Lien Limited Waiver
see exhibit 10.2
(Attached)



 
 
 



Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page

--------------------------------------------------------------------------------






EXHIBIT B
First Amendment to Intercreditor Agreement
intentionally omitted
(Attached)





 
 
 



Dial Global 1st Lien Second Amendment and Limited Waiver Signature Page